Title: Abigail Adams to John Adams, 27 October 1800
From: Adams, Abigail
To: Adams, John


				
					my Dearest Friend
					Quincy October 27 1800
				
				after a sleepless night I begin my journey, with an anxious mind, tho not a desponding one. My dear sister is I hope out of danger, tho So low and weak as not to be able either to stand or walk. Mrs Norten whom we had all buried in our expectations, is getting up again. thus have I cause of comfort that Death has not enterd their Doors whilst in my own family I have cause to mourn the Death of poor Jackson whom last week I burried. the two shipleys were also threatned with the same fever and Mrs Porter. to all of them & to mrs smith the doctor administerd Emetic’s & calomil they are all better— shipley however is not yet out—
				I have been anxious that I have not heard from you. I have made all the haste I could under the circumstances of distress in which my sisters family have been, four others having the fever bad. my own weak state of body, and the agitation of My mind from the sudden death of Jackson, and the apprehension of the fever upon others has distrest me greatly— new cases daily occur—
				Shipley and the two Girls I send off tomorrow. Becky I hope will Deliver You this. My journey is a mountain before me, but I Must climb it. Mrs smith I take to N york— Ever yours—
				
					A A
				
				
					P s I will write you upon the road
				
			